Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

IDS
The information disclosure statement (IDS) submitted on 12/23/20was considered by the Examiner and was entered into the record.  However, it is impractical for the Examiner to review the references thoroughly given the number of references cited in this IDS that fully spans twenty (20) pages.  By initialing each of the cited references on the accompanying 1449 forms, or by not striking through the cited reference, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of each cited reference.  See MPEP § 2004.13.
Given the large number of references cited on the IDS, the Examiner respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance, such as the pertinent paragraphs, columns and line numbers, or drawings, which have caused each corresponding item to be listed on the IDS, since such action will insure that information pertinent to the validity of any issued patent will not be overlooked.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 29, 30, 21, 33-35 and 27 of U.S. Patent No. 10,847,116.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim (US Publication 2008/0315200).
Regarding claim 2, Kim teaches a semiconductor device comprising: 
a transistor comprising an oxide semiconductor layer that comprises a channel formation region, wherein the oxide semiconductor layer comprises In, Ga and Zn (Kim teaches in [0007, , 00380043] of TFT having a channel formation region made of GA-In-Zn);
wherein the oxide semiconductor layer has crystallinity, (Kim teaches in [0011, 0014-0016, etc…] of the channel includes an oxide semiconductor having an amorphous and a crystalline phase region)
and wherein an off-current of the transistor is less than or equal to 1×10.sup.−12 A when voltage between a drain and a source of the transistor is 1V or 10V (In [0064], Kim teaches when a source-drain voltage is 10V an off-current is about 10-12 or less).
Regarding claim 3, Kim teaches a semiconductor device comprising: 
a transistor comprising an oxide semiconductor layer that comprises a channel formation region, and a display element electrically connected to the transistor, wherein the oxide semiconductor layer comprises In, Ga and Zn (Kim teaches in [0007, , 00380043] of TFT having a channel formation region made of GA-In-Zn.  In [0039], Kim teaches that the oxide semiconductor can be channel material used for driving transistors of LCDs and OLEDs for displays ([0074]));
wherein the oxide semiconductor layer has crystallinity, (Kim teaches in [0011, 0014-0016, etc…] of the channel includes an oxide semiconductor having an amorphous and a crystalline phase region)
and wherein an off-current of the transistor is less than or equal to 1×10.sup.−12 A when voltage between a drain and a source of the transistor is 1V or 10V (In [0064], Kim teaches when a source-drain voltage is 10V an off-current is about 10-12 or less).
Regarding claim 4, Kim teaches a semiconductor device according to claim 3, wherein:
 the display element is a liquid crystal display element (See claim 3 and the use in an LCD display).
Regarding claim 5, Kim teaches a semiconductor device the semiconductor device according to claim 3, wherein:
the display element is an electroluminescent element (See claim 3 and the use in an OLED display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US Publication 2008/0315200) in view of Itoh (US Patent 5,844,535).
Regarding claim 6, Kim teaches the semiconductor device according to claim 3, wherein: 
the semiconductor device is configured to display a…image (Kim teaches of using a display device which is inherently used to display an image);
Kim does not explicitly teach:
a still image with a refresh rate less than 60 Hz.
However, in the same field of endeavor, Itoh discloses of driving dynamic images with a high driving rate and still images with a slow driving rate.  The high driving rate, Itoh recites, is 60 Hz; whereas the still image rate is slower (Figs. 6 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device having a semiconductor device as disclosed by Kim; to include a still image having a refresh rate of less than 60 Hz, as disclosed by Itoh, to reduce power consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Publication 2009/0294764 discloses in [0007 of using an oxide semiconductor with GA-IN-Zn and in [0061] of an off-current 10-12

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday through Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693